—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered November 22, 1993, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence; and (2) an amended judgment of the same court (Rienzi, J.), rendered November 23, 1993, revoking a sentence of probation, previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the second degree.
Ordered that the judgment and the amended judgment are affirmed.
Contrary to the defendant’s contention that he was deprived of his right to be present at side-bar conferences during voir dire (see, People v Antommarchi, 80 NY2d 247), the record demonstrated that he knowingly, voluntarily, and intelligently executed a waiver after discussing it with his counsel (see, People v Epps, 37 NY2d 343, cert denied 423 US 999; People v Underwood, 201 AD2d 597).
*549The defendant’s remaining contentions including those raised in his supplemental pro se brief, are unpreserved for appellate review, and, in any event, without merit. Ritter, J. P., Thompson, Pizzuto and Hart, JJ., concur.